On Motion for Rehearing.
PER CURIAM.
In a motion for a rehearing, plaintiff-appellant urges that we were in error in dismissing his appeal as having been abandoned for the reason that he made an appearance by filing a brief on January 26, 1956, before the rendition of the judgment of dismissal on February 2, 1956. In support of this contention counsel cites Rule 7 of the Rules of this Court, which, according to his interpretation, provides for the reception of briefs any time prior to the rendition of judgment.
This case was assigned and docketed for trial for January 9, 1956, at which time it was regularly called, without appellant *390making any appearance and without having filed any brief in support of his appeal. Several days prior to the receipt of appellant’s aforesaid brief, the opinion in this case had been determined and written. It is provided in the aforesaid rule, LSA-R.S. Vol. 8, page 670 that, not less than five days before the case is to be heard, counsel for both, appellant and appellee must file with the clerk three copies of their briefs and that counsel shall exchange briefs at least five days prior to the date the. case is fixed for trial in this court, which fact must be shown by a certificate attached to the briefs. The rule further provides that, on a proper showing, delay will be granted In exceptional cases for the filing of briefs, Out that the trial and determination of the case will not on that account be retarded. No request was made by counsel for additional time within which to file a brief and no reason or showing has been advanced for the delay in forwarding his brief to this court.
Non-compliance with the Rules of Court cannot be countenanced, in the absence of substantial reasons in justification therefor. The orderly and expeditious disposition of appeals necessitates strict conformity to the established rules, and exceptions can be made only in rare and convincingly meritorious cases. No such ground exists in this instance.
The motion for rehearing is, therefore, denied.